PREWITT, Judge.
Relator was, or had been, the employer of a plaintiff in a personal injury action pending before respondent. The record indicates that the plaintiff was injured while in the course of his employment and received workmen’s compensation benefits. Defendants, in that action, caused relator to be served with a third-party petition seeking an apportionment of fault or indemnity on the basis of the holding in Missouri Pacific Railroad Company v. Whitehead & Kales Company, 566 S.W.2d 466 (Mo. banc 1978). Relator filed, in the trial court, a motion to dismiss or in the alternative for summary judgment and respondent indicated he would overrule the motions. Pursuant to relator’s petition to this court, we issued a preliminary writ in prohibition.
After our preliminary writ, State of Missouri ex rel. Maryland Heights Concrete Contractors, Inc. v. Ferriss, 588 S.W.2d 489 (Mo. banc 1979), and State of Missouri ex rel. Advanced Circuitry Division, Litton Systems, Inc. v. Powell, 588 S.W.2d 493 (Mo. banc 1979) were decided. They appear to have ruled the question before us, and we are advised that the third-party petition against relator has now been dismissed. No point would be served in continuing our writ. State ex rel. Craig v. Pyle, 536 S.W.2d 523 (Mo.App.1976). Accordingly, we quash the preliminary writ in prohibition previously issued herein.
It is so ordered.
All concur.